DETAILED ACTION
This office action is in response to the communication dated 03 March 2021 concerning application 16/059,508 filed on 09 August 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 16-31 are pending and currently under consideration for patentability; claims 16 and 30 have been amended; claims 1-15 previously were cancelled. 

Response to Arguments
Applicant’s arguments dated 03 March 2021 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claims to further recite a first charging rate for charging the supercapacitor from the external battery and a second charging 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 17, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Escalona et al. (WO 2017/021846 A1, filed on 27 July 2016, with references herein made to corresponding US PGPUB 2018/0280708 A1) in view of John (US 2016/0331981 A1).
Regarding claim 16, Escalona describes a system for providing therapy to a patient ([0124], [0246]), the system comprising: 
an implantable medical device (figure 2, implant side 5) comprising
a first supercapacitor (39/41)
a rechargeable battery 31
a first coil (25/27) configured to receive a field from an external charger 9 ([0226] - [0227]), a first circuitry configured to convert current induced in the first coil by the magnetic field into a voltage and to charge the first 
a second circuitry configured to charge the rechargeable battery from charge stored within the supercapacitor at a second charging rate ([0227]) that is slower than the first charging rate (figure 4B)
Regarding claim 30, Escalona describes a method of recharging an implantable medical device ([0124]) with an external charger 9, wherein the IMD comprises a first supercapacitor (39/41), and a first coil (25/27) configured to receive a field from the external charger ([0226] - [0227]), and a rechargeable battery 31, the method comprising
using a field from the external charger to induce a current on the first coil ([0226] - [0227])
converting the induced current to a voltage and using the voltage to charge the first supercapacitor ([0226] - [0227]) using a first charging rate (figure 4A), 
using voltage stored in the first supercapacitor to recharge the rechargeable battery ([0227]) using a second charging rate that is slower than the first charging rate (figure 4B).
Regarding claims 16 and 30, although Escalona describes that the external charger provides a field for use in transcutaneous energy transfer ([0226], [0234]), Escalona does not explicitly disclose wherein the external charger is configured to provide a magnetic field to induce the current on the first coil.  However, John also describes an external charger for use with an implantable medical device (figure 1, [0028]), including wherein the external charger provides a magnetic field that is received 
Regarding claims 17 and 31, Escalona further describes wherein the external charger comprises a second coil (17/19).  John describes wherein the external charger comprises a supercapacitor and circuitry configured to power a coil using power stored within the supercapacitor, causing the coil to generate a magnetic field ([0028] and incorporated references, particularly the incorporated reference of Amatucci, US Patent No. 6,252,762).  

Claims 18, 20, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Escalona in view of John, further in view of Von Novak, III et al. (US 2017/0207824 A1). 
Regarding claims 18 and 20, Escalona in view of John suggests the system of claim 17, but neither Escalona nor John explicitly disclose wherein the magnetic field has an oscillation frequency of greater than about 1 MHz or an oscillation frequency of 6-7 Mhz.  Von Novak, III also describes wireless power transfer between an implantable device and an external charger ([0022]), including using a magnetic field with an oscillation frequency of greater than 1 MHz or an oscillation frequency of 6-7 MHz 
Regarding claim 21, Escalona in view of John and Von Novak, III suggests the system of claim 18.  Although Escalona, John, and Von Novak, III do not explicitly disclose wherein the magnetic field has an oscillation frequency of 13-14 MHz, the Examiner respectfully submits that, as Von Novak, III describes the general working conditions of a magnetic field with an oscillation frequency, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to maximize the efficiency of the power transfer by optimizing the oscillation frequency, for example arriving at an oscillation frequency of 13-14 MHz, as doing so would be a matter of optimizing the prior art conditions through routine experimentation, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.05).  

Claims 19 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Escalona in view of John, further in view of Arnov et al. (US 2016/0133919 A1). 
Regarding claim 19, Escalona in view of John suggests the system of claim 17, but neither Escalona nor John explicitly disclose wherein the one or more second supercapacitors discharge at a C-rate of about 20C to about 30C.  Arnov also describes 
Regarding claim 22, Arnov describes charging a supercapacitor at a C-rate of 20C to 30C (figure 4, [0077] - [0078]).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Escalona in view of John, further in view of Colvin et al. (US 2016/0114175 A1).
Regarding claim 23, Escalona in view of John suggests the system of claim 16, but neither Escalona nor John explicitly disclose wherein the second circuitry is configured to charge the rechargeable battery at a C-rate of C/4 to C/2.  Colvin also describes an implantable medical device with a rechargeable battery ([0022]), including circuitry configured to charge the rechargeable battery at a C-rate of C/4 to C/2 ([0210]).  As Colvin is also directed towards rechargeable batteries for use with an implantable medical device and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a charge rate similar to that described by Colvin when using the system described by Escalona and John, as doing so advantageously allows the resulting batteries to quickly and efficiently charge and discharge. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Escalona in view of John, further in view of Ookawa et al. (US 2016/0094082 A1). 
Regarding claim 24, Escalona in view of John suggests the system of claim 17, but neither Escalona nor John explicitly disclose wherein the second coil comprises a metal trace upon a printed circuit board.  Ookawa also describes charging between devices, including the use of a coil comprising a metal trace upon a printed circuit board ([0182] - [0184]).  As Ookawa is also directed towards charging between devices and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a coil similar to that described by Ookawa when using the system described by Escalona and John, as doing so advantageously allows the resulting coils to efficiently transfer power between their respective devices.  

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Escalona in view of John, further in view of Colvin.  
Regarding claim 25, Escalona in view of John suggests the system of claim 17, but neither Escalona nor John explicitly disclose wherein the third circuitry is configured to cause the second coil to selectively generate the magnetic field at a first power or at a second power which is less than the first power.  Colvin also describes charging circuitry configured to be used with an implantable medical device, including circuitry configured to cause a coil to selectively generate a magnetic field at a first power or at a second power which is less than the first power ([0213]).  As Colvin is also directed towards charging circuitry for use with an implantable medical device and is in a similar 
Regarding claim 26, Colvin further describes circuitry configured to cause the second coil to switch from generating the magnetic field at the first power to generating the magnetic field at the second power in response to data received from the IMD ([0168], [0210]). 
Regarding claim 27, Colvin further describes wherein the data is temperature data ([0168], [0210]).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Escalona in view of John, further in view of El-Kady et al. (US 2016/0148759 A1). 
Regarding claim 28, Escalona in view of John suggests the system of claim 16, but neither Escalona nor John explicitly disclose wherein the first supercapacitor is a hybrid supercapacitor.  El-Kady also describes power management for implantable 
Regarding claim 29, El-Kady describes power management for implantable devices, including the use of a hybrid supercapacitor ([0083]).  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2006/0200200 A1 (Malinowski et al.)

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792